DETAILED ACTION
1.	This office action is in response to the communication filed on 02/26/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for detecting when a first firewall has inspected a data packet, thereby avoiding a second inspection of the same packet by a second firewall in the network.  Independent claims 1, 8 and 15 identify the uniquely distinct features for identifying a source data packet for transmission from a source machine at a source site to a destination machine at a destination site, wherein the source data packet corresponds to a request for connection between the source machine and the destination machine over a wide area network (WAN); inspecting the source data packet at a first firewall associated with the source site; marking the source data packet with a marker to indicate inspection by the first firewall; transmitting the marked source data packet to the destination site; determining, at the destination site, that the source data packet has been inspected based on the marker; and forwarding the source data packet to the destination machine at the destination site, without inspection of the source data packet by a second firewall associated with the destination site; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Pillay-Esnault et al. (US 20180343236 A1), discloses a method for a firewall device to forward a data packet from a sending host entity to a receiving host entity based on a firewall policy. The other closest prior art, Kim et al. (US 20050240989 A1), discloses a method for sharing a state between firewalls on a network for data exchange between a server and a client. However, either singularly or in combination, Pillay-Esnault et al. and/or Kim et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 8, 15, and the respective dependent claims 2-7, 9-14, 16-20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499